Citation Nr: 0825497	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in August 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The case was previously before the Board in December 2006, 
when it was remanded for development of evidence related to 
the veteran's claimed inservice stressors.  Unfortunately, 
additional remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In March 2005, a VA examination of the veteran 
indicated that the veteran did not meet the criteria for a 
diagnosis of PTSD.  However, the military history contained 
in the examination report simply states that the veteran was 
not exposed to combat.  This history does not reflect any of 
the stressors alleged by the veteran in written statements 
dated in September 2003 and April 2004.  The veteran 
submitted a statement from a private psychiatrist dated May 
2005 which states that the veteran has PTSD related to his 
experiences in the Vietnam war.  Again this medical record 
does not address any specific stressor.

The veteran has provided three stressor statements which are 
rather vague and generally do not provide specific dates.  
There has been no verification of any of the stressors 
alleged by the veteran.  Nevertheless, there appears to be 
enough information with respect to mortar attacks and a 
solider in the veteran's unit which he claims was killed 
during a mortar attack.  The veteran specifically claims that 
a soldier in his unit named "Ramirez" was killed during a 
mortar attack around the time of New Year's Day 1966.   The 
veteran's service records reveal that he served in Vietnam 
from July 1966 to July 1967 in the "28th Engr Det (WP)."  So 
the Board must assume that the veteran actually meant to 
refer to New Year's Day (January 1st) 1967.  Additional 
development is therefore required.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Prepare a summary of all the claimed 
stressors.  Specifically, undertake any 
necessary development to attempt to verify 
the veteran's claims of mortar attacks and 
a person named "Ramirez" in his unit who 
was allegedly killed during a mortar 
attack in either December 1966 or January 
1967.  This verification may include 
forwarding the summary of stressors and 
all associated documents to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC) for information which might 
corroborate the veteran's alleged 
stressors.

2.  If a stressor has been confirmed, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner must be 
informed as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

3.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

